Citation Nr: 0812739	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for a psychiatric 
disorder, classified as schizophrenia, undifferentiated type.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  An August 2003 Board decision denied reopening a 
previously denied claim for service connection for the 
veteran's psychiatric disorder; that decision is final.

2.  Evidence added to the record since the August 2003 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the service-connection claim for 
the veteran's psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2003 Board decision, which determined that 
there was no new and material evidence to reopen a previously 
denied claim for a psychiatric disorder, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2007).

2.  New and material evidence has not been received since the 
August 2003 Board decision sufficient to reopen the 
appellant's claim for service connection for a psychiatric 
disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

A duty to assist letter addressing the new and material issue 
was issued in March 2004, prior to the August 2004 rating 
decision that denied this issue.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  This letter provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  This 
letter also addressed the question of new and material 
evidence to reopen a claim and provided the correct criteria.  
The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in March 2004 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection.  The 
notice specifically informed the veteran of the prior final 
denials from the RO with notice sent on December 12, 2000 
which was upheld by the Board in the previous Board decision 
with notice sent to the veteran on August 5, 2003, and 
advised the veteran that redundant or cumulative evidence is 
not sufficient to reopen a previous claim, which informs the 
veteran as to why the claim was previously denied.  The RO 
specifically pointed out that the evidence can not simply be 
redundant (repetitive) or cumulative of that which had been 
considered when the claim was previously considered.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
reopen a previously denied claim that were found insufficient 
in the previous denial.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened. 38 C.F.R. 
§ 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that the veteran's medical 
records are not in the claims file.  VA has made several 
attempts to locate the veteran's missing medical records, and 
has been informed repeatedly that the records are 
unavailable.  Specifically, the Board remanded this matter 
previously in April 1993 to request more complete development 
including obtaining any available records from the National 
Personnel Records Center (NPRC) and the Army Surgeon 
General's Office Records.  A May 1993 response from the NPRC 
indicated that the requested records were not in their files 
and may have been destroyed by a 1973 fire.  Additional 
requests for such records were repeatedly made in April 1995 
and June 1995, with no success, and the veteran was contacted 
by letter in July 1996 advising him that the Army had not 
found his service medical records and requested he complete 
and return a form to provide additional information to help 
in the continued search.  The Board observes that where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist." Counts v. Brown, 6 Vet. App. 473, 
477 (1994).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the veteran's psychiatric disorder is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claim.



II.  New and Material Evidence

In a July 1975 RO decision, the RO denied service connection 
for a psychiatric disorder, indicating that the evidence 
showed that the veteran was first seen for treatment in 
February 1975.  The veteran was notified of that decision and 
of his appellate rights in July 1975.  He did not appeal the 
July 1975 rating decision, which therefore became final.  38 
U.S.C.A. § 7105 (West 2002).

Subsequent attempts to reopen his claim were denied by the 
Board in August 1998, which denied the claim for service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been presented.  Most recently, 
an attempt to reopen this claim for service connection for a 
psychiatric disorder was denied by the Board in an August 
2003 decision.  This decision is final.  38 U.S.C.A. § 7104.  
He filed his current claim to reopen in February 2004.

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2007).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. 38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in September 2003.  The Board is 
required to consider all of the evidence received since the 
last disallowance, in this case, since the decision dated in 
August 2003. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Among the evidence previously reviewed by the RO in August 
2003 includes evidence showing that the veteran's service 
medical records are unavailable.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Also previously before the Board in August 2003, was a 
private medical note dated in February 1975 showing that a 
medical doctor certified that the veteran was seen that day 
and that a diagnosis of severe anxiety was made at that time.  

Likewise, previously reviewed was the report of a May 1975 VA 
examination showing that the veteran told the examiner that 
while stationed at Ramey Air Force Base he was hospitalized 
for 4 days but he did not remember the reason for his 
hospitalization.  He stated that he did not receive any other 
medical treatment in service.  The veteran stated that after 
discharge he worked as a maintenance man in New York City 
until 1966, and then returned to Puerto Rico where he helped 
his father on his farm until his father died two years before 
the present examination.  He reported he had not worked since 
then.  He also stated that he had been going to a mental 
health clinic for the last one and a half years.  After 
examination the examiner diagnosed undifferentiated 
schizophrenia.

In conjunction with an attempt to reopen a claim in August 
1989 the veteran reported that he had received treatment for 
a nervous condition during service.  He indicated that he was 
treated for a nervous breakdown from January to October 1956 
at a medical facility at Ramey Air Force Base in Puerto Rico.  
He also indicated he was treated for a nervous condition from 
January to October 1956 at a U.S. Army Hospital at Fort Hood 
in Texas.  The RO attempted to obtain alternative records of 
these treatments but was unsuccessful in obtaining them.

Also previously before the Board in 2003 was testimony from 
an October 1991 hearing before a hearing officer at the RO 
wherein the veteran testified that he did not have a nervous 
condition prior to entering service but that he suffered from 
one in service.  He testified that he continued to suffer 
from the nervous condition after service but he did not seek 
medical attention when he was living in New York.  He 
testified that he started receiving private psychiatric 
treatment when he returned to Puerto Rico, but the private 
physicians who treated him had died and he was unable to 
obtain his medical records.  He testified that he started 
psychiatric treatment at a VA hospital in 1977.  He also 
testified that he could not work due to his nervous 
condition.

VA and private medical records previously reviewed by the 
Board indicate that the veteran received treatment from the 
1970s to the 1990s for several problems including for 
schizophrenia.  Private treatment records include a summary 
of file dated in February 1990, which indicated that the date 
he was received by the center was in January 1972.  That 
summary noted that the veteran reported that his illness 
began in 1972.  An undated file summary shows that the date 
of first and last visits were in January 1972 and May 1990, 
respectively.  The diagnosis was rule out paranoid 
schizophrenia in remission.  A summary of file dated in 
September 1996 indicated that the date the veteran was 
received by the center was in January 1972.  That summary 
noted that the veteran reported that his sickness began after 
he came back from the Army in 1956.  An undated file summary 
shows that the date of first and last visits were in January 
1972 and May 1996, respectively.

Also reviewed by the Board in August 2003 was a letter from 
E. J. O., M.D., dated in December 1996, noted that the 
veteran had received treatment for paranoid schizophrenia 
since January 1972 at the Arecibo Mental Health Center.  The 
physician also stated that since January 1972 the veteran was 
unable to work due to his psychiatric disorder.  In addition, 
an undated letter from Dr. T. indicated that the veteran 
claimed that since separation from service he suffered from 
psychiatric symptomatology including aggression towards his 
wife and fear at night.  He was apparently treated at the 
Arecibo Mental Health Center in 1970, without improvement.

VA medical records from 1991 to 2000 which were reviewed by 
the Board in August 2003, include a February 1991 medical 
certificate showing that the veteran was seen with complaints 
of general malaise and nervousness.  At that time, the 
veteran was diagnosed with schizophrenia, chronic 
undifferentiated type.  Subsequent VA treatment records in 
the 1990s and 2000 include that diagnosis, as well as 
diagnoses of paranoid schizophrenia, and residual 
schizophrenia.

Private treatment records also before the Board in 2003 
include an October 2000 file summary which noted an admission 
date in January 1972.  That report shows that the veteran 
reported that he had felt bad since he left the army in 1957.  
That report indicated that the veteran stated that he never 
received psychiatric treatment.  He thought that he could 
recuperate by himself, and that he was hospitalized in 1956 
in the Ramey Base of Aguadilla for his physical condition, 
the cause is unknown.  An October 2000 statement from M. B. 
J., M.D., certified that the veteran was a patient since 
December 1999 and his last visit was in October 2000.  A 
February 2001 note certifies that the veteran was a patient 
of the Mental Health Program, using medications including 
Thorazine, Benadryl and Stelazine.  An undated file summary 
noted that the veteran's first visit was in January 1972 and 
his last was in November 1999.  The summary noted that the 
veteran reported that in 1956 he was hospitalized in the 
Ramey Base of Aguadilla for a physical condition, cause 
unknown, according to the initial interview with the veteran. 
The summary noted apparent and reported symptoms and contains 
a diagnosis of schizophrenic reaction with paranoid and 
depressed traits.

Among the evidence submitted by the veteran after the Board's 
August 2003 denial were duplicates of the May 1975 VA 
psychiatric examination, which were repeatedly submitted 
apparently with his May 2005 notice of disagreement, his 
August 2005 VA form 9, and with a March 2006 statement that 
addressed a dental claim, although these duplicates were not 
date stamped.  He also submitted duplicates of his DD Form 
214 and a duplicate of the DD Form 214 containing a statement 
indicating that service medical records were not available.  
As these records are duplicates of evidence previously before 
the Board they are not new.  

Also received after the August 2003 Board's decision, were 
records of psychiatric treatment from May 2003 to July 2004 
reflecting that during this time period he continued to 
receive psychiatric treatment, including supportive 
psychotherapy for schizophrenic, chronic undifferentiated 
type (SCUT).  

Thus the additional evidence of more postservice treatment 
for schizophrenia while it bears directly and substantially 
upon the specific matter under consideration, is essentially 
cumulative or redundant of the evidence already considered by 
the RO. What was lacking at the time of the original decision 
and is still lacking is evidence that this disorder began in 
or was aggravated during service or that schizophrenia became 
manifest within the presumptive period.  None of the 
additional evidence contains supported medical evidence of 
such a nexus.  As the evidence merely addresses ongoing 
treatment, it does not tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  See Evans, supra.

In view of the above, the Board finds that new and material 
evidence has not been received to reopen a previously denied 
claim for entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156.




ORDER

New and material evidence has not been received and the claim 
of entitlement to service connection for a psychiatric 
disorder, classified as schizophrenia, undifferentiated type 
is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


